193 F.2d 175
WILLIAMSv.SWOPE, Warden.
No. 12923.
United States Court of Appeals Ninth Circuit.
November 28, 1951.

Joseph L. Bortin, San Francisco, Cal., for appellant.
Chauncey Tramutolo, U. S. Atty., Joseph Karesh, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment dismissing appellant's application for a writ of habeas corpus, the court holding that appellant had not maintained his burden of proof that the judgment imposed by the United States District Court for the Western District of Arkansas was illegal.


2
We agree with the decision of the court below that appellant had not been coerced into pleading guilty and that the local court's summarization of the indictment was sufficient.1


3
Appellant concedes that if he is unable to maintain his application's allegations concerning the trial of the Arkansas case, he is presently legally confined by the Warden and that he is not in a position to urge that another sentence, imposed by the United States District Court for the Western District of Missouri, is invalid.


4
The judgment is affirmed.



Notes:


1
 Cf. Williams v. United States, 8 Cir., 177 F.2d 97